FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   May 31, 2011
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT



 GEORGE TIMOTHY WHITE,

              Petitioner - Appellant,                    No. 11-6024
       v.                                             (W.D. Oklahoma)
 MIKE MULLIN,                                   (D.C. No. 5:10-CV-01114-M)

              Respondent - Appellee.


            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Defendant George Timothy White, a prisoner of the State of Oklahoma,

applied for a writ of habeas corpus in the United States District Court for the

Western District of Oklahoma. See 28 U.S.C. § 2254. The district court

dismissed the application as untimely. Defendant seeks a certificate of

appealability (COA) from this court. See 28 U.S.C. § 2253(c)(1)(A) (requiring

COA to appeal denial of relief under § 2254). We grant his motion to proceed in

forma pauperis but deny the application for a COA and dismiss the appeal.

I.    BACKGROUND

      Defendant pleaded guilty in Oklahoma state court to kidnaping, see Okla.

Stat. tit. 21 § 741 (2002), and domestic-abuse assault and battery, see id.§ 644.

On October 21, 2008, he was sentenced to one year of imprisonment on the
domestic-abuse conviction and 25 years’ imprisonment on the kidnaping

conviction; the sentences were to be served concurrently and all but 12 years of

the kidnaping sentence was suspended. Defendant did not appeal his convictions.

      On April 23, 2010, Defendant filed an application in state court for

postconviction relief. The application claimed that his attorney had been

constitutionally ineffective and that cumulative error by the prosecutor had

violated his right to due process. The trial court denied the application and the

Oklahoma Court of Criminal Appeals affirmed.

      Defendant then filed his § 2254 application on October 13, 2010,

contending that he had received ineffective assistance of counsel and that his

guilty plea had been involuntary. The State moved to dismiss on the grounds that

the application was untimely and that Defendant was not entitled to equitable

tolling of the limitations period. A magistrate judge agreed and recommended

that the State be granted summary judgment. The district court did not receive

objections from Defendant and adopted the magistrate judge’s report and

recommendation.

II.   DISCUSSION

      “A certificate of appealability may issue . . . only if the applicant has made

a substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2). If the application was denied on procedural grounds, the applicant

faces a double hurdle. Not only must the applicant make a substantial showing of

                                         -2-
the denial of a constitutional right, but he must also show “that jurists of reason

would find it debatable . . . whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain procedural

bar is present and the district court is correct to invoke it to dispose of the case, a

reasonable jurist could not conclude either that the district court erred in

dismissing the petition or that the petitioner should be allowed to proceed

further.” Id.

      Because it appeared that Defendant had failed to object to the magistrate

judge’s report and recommendation, we ordered him to file a memorandum brief

addressing whether he had waived appellate review. See Duffield v. Jackson, 545

F.3d 1234, 1237 (10th Cir. 2008) (under firm-waiver rule, failure to file timely

objection to magistrate judge’s recommendation waives appellate review). He

responded that he had mailed his objections on January 7, 2011, and provided a

copy of a prison mail log showing that he had mailed something to the district

court on that date. We need not resolve the factual dispute, however. Because no

reasonable jurist could debate that the district court was correct in ruling that

Defendant’s § 2254 application was untimely, we do not address the waiver issue

further.

      Defendant pleaded guilty and was sentenced on October 21, 2008. Under

the rules of the Oklahoma Court of Criminal Appeals, a defendant convicted after

a guilty plea must apply to withdraw the plea within 10 days of the judgment or

                                           -3-
no appeal can be taken. See Okla. R. Crim. App. 4.2(A). Because Defendant did

not file an application to withdraw his plea or appeal from his conviction within

the 10-day period, the conviction became final on October 31. See Fleming v.

Evans, 481 F.3d 1249, 1255 (10th Cir. 2007). Therefore, the one-year limitations

period for a § 2254 application challenging his conviction expired on October 31,

2009. See id.; 28 U.S.C. § 2244(d)(1)(A). Although Defendant applied for state

postconviction relief in April 2010, the limitations period had already expired, so

tolling during the pendency of that application, see 28 U.S.C. § 2244(d)(2), could

not benefit him, see Fisher v. Gibson, 262 F.3d 1135, 1142–43 (10th Cir. 2001).

      Nor is Defendant entitled to equitable tolling. Defendant argues in this

court that his lawyer abandoned him during the 10-day period in which he could

have sought to withdraw his plea and begin the state-appeal process. In district

court he also argued that it was difficult for him to understand his legal rights

because he was taking medication at the time of his plea and for some time

thereafter and that he was unable to access a law library until he was transferred

to a correctional center after conviction. But a prisoner has no constitutional

right to counsel in habeas proceedings, and Defendant has failed to point to any

egregious conduct by his attorney that delayed his ability to file a § 2254

application. See Fleming, 481 F.3d at 1255–56. As for his contention that his

medication impaired his ability to file a § 2254 application, he has failed to

provide the necessary detail concerning the extent to which he was impaired and

                                          -4-
the duration of his impairment. See Yang v. Archuleta, 525 F.3d 925, 928 (10th

Cir. 2008) (“An inmate bears a strong burden to show specific facts to support his

claim of [entitlement to equitable tolling].” (alteration in original and internal

quotation marks omitted)); McCall v. Wyo. Att’y Gen., 339 F. App’x 848, 850

(10th Cir. 2009) (“mere allegations that [a defendant] was under the influence of

medication [are not] sufficient to demonstrate the extraordinary circumstances

beyond his control necessary for equitable tolling.” (internal quotation marks

omitted)) (unpublished); Wiegand v. Zavares, 320 F. App’x 837, 839 (10th Cir.

2009) (unpublished) (“Allegations of mental incompetence alone . . . are

generally insufficient to warrant equitable tolling.”). Similarly, Defendant

arrived at the correctional center on December 24, 2008, and he does not claim

that after his arrival he lacked access to a law library for the remaining 10 months

of the limitations period.

      Reasonable jurists could not debate the district court’s determination that

Defendant’s § 2254 application was untimely. 1




      1
         In response to the State’s summary-judgment motion, Defendant also
argued that his claims should not be procedurally barred because they were
jurisdictional and related to evidence of actual innocence (although he did not
provide evidence of innocence). The magistrate judge recommended rejecting
these arguments and the district court adopted that recommendation. Defendant
has not pursued these arguments on appeal.

                                          -5-
III.   CONCLUSION

       We GRANT Defendant’s motion to proceed in forma pauperis, DENY his

application for a COA, and DISMISS the appeal.

                                   ENTERED FOR THE COURT


                                   Harris L Hartz
                                   Circuit Judge




                                     -6-